EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made this 16th day of January 2007 between Center Financial
Corporation (“Center Financial”), a California Corporation; Center Bank (the
“Bank”), a California banking corporation (collectively referred to as the
“Company” unless the context otherwise requires); both having their principal
place of business at 3435 Wilshire Boulevard, California 90010; and Jae Whan Yoo
(“Executive”), whose residence address is [intentionally omitted].

W I T N E S S E T H

WHEREAS, the Company desires to avail itself of the skill, knowledge and
experience of Executive in order to insure the successful management of its
business;

WHEREAS, the parties hereto desire to specify the terms controlling Executive’s
employment by the Company;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and intending to be legally bound, it is agreed that from and after January 16,
2007 (the “Effective Date”), the following terms and conditions shall apply to
Executive’s said employment:

A. TERM OF EMPLOYMENT

The Company hereby employs Executive and Executive hereby accepts employment
with the Company for the period of three (3) years (the “Term”) commencing with
the Effective Date, subject, however, to prior termination of this Agreement as
hereinafter provided. Where used herein, “Term” shall refer to the entire period
of employment of Executive by the Company hereunder, whether for the period
provided above, or whether terminated earlier as hereinafter provided.

B. DUTIES OF EXECUTIVE

1. Duties. Executive shall perform the duties of President and Chief Executive
Officer of Center Financial and the Bank, subject to the powers by law vested in
the Boards of Directors of Center Financial and the Bank and in Center
Financial’s shareholders. Executive shall also serve as a member of the Boards
of Directors of both Center Financial and the Bank throughout the Term. During
the Term, Executive shall perform exclusively the services herein contemplated
to be performed by Executive faithfully, diligently and to the best of
Executive’s ability, consistent with the highest and best standards of the
banking industry and in compliance with all applicable laws and the Articles of
Incorporation, Bylaws and internal written policies of Center Financial and/or
the Bank.

2. Conflicts of Interest. Except as permitted by the prior written consent of
the Company’s Board of Directors, Executive shall devote Executive’s entire
productive time, ability and attention to the business of the Company during the
Term and Executive shall not directly or indirectly render any services of a
business, commercial or professional nature, to any other person, firm or
corporation, whether for compensation or otherwise, which are in conflict with
the Company’s interests. Notwithstanding the foregoing, Executive may make
investments of a passive nature in any business or venture, provided that the
amount of such investment does not exceed one percent (1%) of the issued and
outstanding shares or one percent (1%) of the equity interest in such business
or venture.

 



--------------------------------------------------------------------------------

C. COMPENSATION

1. Salary. For Executive’s services hereunder, the Company shall pay or cause to
be paid as annual base salary to Executive the sum of Two Hundred Fifty Thousand
Dollars ($250,000) for the first year of the Term, with annual increases
thereafter based on the Consumer Price Index of the Bureau of Labor Statistics
of the Department of Labor for all urban consumers of the Los Angeles
metropolitan area, but in no event to exceed seven percent (7%) per year. Said
salary shall be payable in equal installments in conformity with the Company’s
normal payroll period.

2. Incentive Bonuses. Executive shall receive an incentive annual bonus equal to
four percent (4%) of the amount of the Company’s pre-tax earnings for that year
which exceed the Company’s pre-tax earnings for the previous year; provided,
however, that in no event shall such bonus be less than $40,000 nor more than
75% of the amount of Executive’s annual base salary. For purposes of this
section, “pre-tax earnings” shall be defined to mean net earnings of the Company
before taxes (calculated in accordance with generally accepted accounting
principles (“GAAP”), after all expenses and revenues have been paid, including
but not limited to provisions or allocations for possible loan losses, and shall
exclude gains and losses on the sale of securities and any other extraordinary
income or losses). No payments shall be made pursuant to this section until the
Company’s financial statements for the year in question have been audited by the
Company’s independent registered public accountants.

D. EXECUTIVE BENEFITS

1. Vacation. Executive shall be entitled to three (3) weeks vacation during each
year of the Term; provided, however, that for each year of the Term, Executive
is required to and shall take at least two (2) weeks of said vacation (the
“Mandatory Vacation”), which shall be taken consecutively. Accrual of any unused
vacation shall be determined in accordance with the Company’s Personnel Policy
as in effect from time to time and shall be subject to any limitations set forth
therein.

2. Group Medical and Life Insurance Benefits. The Company shall provide for
Executive and his dependents, at the Company’s expense, group health and other
insurance benefits in accordance with the Company’s Personnel Policy as in
effect from time to time. Said coverage shall be in existence or shall take
effect as of the Effective Date hereof and shall continue throughout the Term.
Provision of the insurance is subject to Executive’s passing the necessary
physical examinations for qualification, if required, and to applicable waiting
periods imposed by the Company’s insurance carrier, if any.

3. Automobile. The Company shall provide Executive, for Executive’s sole use, a
suitable full-sized automobile, the make of which shall be determined by mutual
agreement. The Company shall pay all operating expenses with regard to such
automobile, provided Executive furnishes to the Company adequate records and
other documentary evidence required by federal and state statutes and
regulations issued by the appropriate taxing authorities for the substantiation
of such payments as deductible business expenses of the Company and not as
deductible compensation to Executive. The Company shall also procure and
maintain in force an automobile liability insurance policy on such automobile,
containing all reasonable and necessary coverage.

 

2



--------------------------------------------------------------------------------

4. Stock Options. The Company agrees to grant to Executive, effective
February 14, 2007 (or as soon thereafter as is permissible consistent with the
Company’s Insider Trading Policy), stock options to purchase up to 100,000
shares of Center Financial’s authorized but unissued Common Stock, at the fair
market value of the stock on the date of grant, on such further terms and
conditions as shall be contained in Stock Option Agreements to be entered into
by and between Center Financial and Executive pursuant to the terms of Center
Financial’s 2006 Stock Incentive Plan. Such options shall be for a term of ten
(10) years and shall vest at the rate of one-third per year over the first three
years of the option term, with the first installment to vest one year from the
date of grant. The Company agrees that such options will be “incentive stock
options” within the meaning of Section 422 of the Internal Revenue Code of 1986
(the “Code”), as amended, to the maximum extent allowed by law.

5. Club Memberships. The Company agrees to pay Executive’s membership dues in
the Mountaingate Country Club, of which Executive is currently a member. In
addition, Executive shall be provided with membership(s) in such other club(s)
as may be approved by the Board of Directors. The Company agrees to pay all
expenses reasonable and necessary in connection with the maintenance and
utilization of said memberships for business related purposes by Executive
throughout the Term.

E. REIMBURSEMENT FOR BUSINESS EXPENSES

Executive shall be entitled to reimbursement by the Company for any ordinary and
necessary business expenses incurred by Executive in the performance of
Executive’s duties and in acting for the Company during the Term, which types of
expenditures shall be determined by the Board of Directors, provided that:

(a) Each such expenditure is of a nature qualifying it as a proper deduction on
the federal and state income tax returns of the Company as a business expense
and not as deductible compensation to Executive; and

(b) Executive furnishes to the Company adequate records and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authorities for the substantiation of such expenditures as
deductible business expenses of the Company and not as deductible compensation
to Executive.

F. TERMINATION

1. Termination for Cause. The Company may terminate this Agreement at any time
by action of the Board of Directors, if Executive (i) engages in illegal
activity which materially adversely affects the Company’s reputation in the
community or which evidences the lack of Executive’s fitness or ability to
perform Executive’s duty as determined by the Board of Directors in good faith;
(ii) Executive has committed any illegal or dishonest act which would cause
termination of coverage under the Company’s Bankers’ Blanket Bond as to
Executive, as distinguished from termination of coverage as to the Company as a
whole; (iii) Executive materially

 

3



--------------------------------------------------------------------------------

fails to perform, or habitually neglects, Executive’s duties or commits a
material act of malfeasance or misfeasance in connection therewith;
(iv) Executive engages in the falsification of reports or material, intentional
misrepresentation or omission of information supplied to the Company or to
regulatory agencies; or (v) an action is commenced by any bank regulatory agency
having jurisdiction, to remove or suspend Executive from office, or a cease and
desist order under 12 U.S.C. 1818(b) or any similar Federal or state statute is
issued against Executive or the Company which calls for Executive’s suspension
or removal from office. In the event the Company terminates this Agreement for
cause as provided herein, Executive shall not be eligible for any severance
benefits otherwise contemplated by this Agreement. Such termination shall not
prejudice any remedy which the Company may have at law, in equity, or under this
Agreement.

2. Death or Disability. In the event of Executive’s death or if Executive is
found to be physically or mentally disabled (as hereinafter defined) by the
Board of Directors in good faith, this Agreement shall terminate without any
further liability or obligation by the Company to Executive.

For purposes of this Agreement only, physical or mental disability shall be
defined as Executive being unable to fully perform under this Agreement for a
continuous period of ninety (90) days or a cumulative period of one-hundred
eighty (180) days in any calendar year, provided Executive has exhausted any
leave time made available to him under applicable disability laws. If there
should be a dispute between the Company and Executive as to Executive’s physical
or mental disability for purposes of this Agreement, the question shall be
settled by the opinion of an impartial reputable physician or psychiatrist
agreed upon by the parties or their representatives, or if the parties cannot
agree within ten (10) days after a request for designation of such party, then
by a physician or psychiatrist designated by the Los Angeles County Medical
Association. The certification of such physician or psychiatrist as to the
question in dispute shall be final and binding upon the parties hereto.

3. Action by Supervisory Authority. If the Bank is closed by or taken over by
the California Department of Financial Institutions or other supervisory
authority, including the Federal Deposit Insurance Corporation, such bank
supervisory authority may immediately terminate this Agreement without further
liability or obligation by the Company to Executive.

4. Change in Control. In the event of: (i) the acquisition of more than fifty
percent (50%) of the value or voting power of the Bank’s or Center Financial’s
stock by a person or group; (ii) the acquisition in a period of twelve
(12) months or less of at least thirty-five percent (35%) of the Bank’s or
Center Financial’s stock by a person or group; (iii) the replacement of a
majority of the Bank’s or Center Financial’s board of directors in a period of
twelve (12) months or less by directors who were not endorsed by a majority of
the current board members; or (iv) the acquisition in a period of twelve
(12) months or less of forty percent (40%) or more of the Bank’s or Center
Financial’s assets by an unrelated entity (collectively, a “change in control”),
this Agreement shall not be terminated, and the surviving entity shall be bound
by all of the provisions of the Agreement. If following such “change in
control,” Executive’s employment is terminated by the Company or its successor
entity, or Executive voluntarily terminates his employment for a period of one
(1) year following the effective date of the change in control, Executive shall
be entitled to receive the amount specified in Paragraph F.5 herein regarding
termination without cause, upon the delivery to the Company by the Executive of
a waiver and release in substantially the form of Exhibit “A” to this Agreement,
and Executive’s compliance with the terms thereof.

 

4



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, if the Bank or Center Financial is not
the surviving entity in any transaction contemplated above and said transaction
is in any manner the result of any suggestion or order of the Department of
Financial Institutions, the Federal Reserve Board or the FDIC, then, in such
event, this Agreement shall terminate immediately upon the consummation of such
transaction and Executive agrees that all rights, duties and obligations and
benefits herein conferred shall thereupon terminate and that Executive shall be
entitled to no further compensation or benefits from the Company other than as
required by applicable law. In addition, the Company shall not be required to
make any payments under this paragraph which may be prohibited by law.

If Executive is considered a “specified employee” (as defined by Section 409A of
the Code and regulations promulgated thereunder) at the time of any voluntary
termination of employment pursuant to this Paragraph F.4, then any payment made
upon such termination may not commence earlier than six (6) months after the
date of such termination. In such event, any payments which would otherwise be
made to Executive within the first six (6) months following Executive’s
termination of employment under this Paragraph F.4 shall be accumulated and paid
to Executive in a lump sum on the first day of the seventh month following such
termination. All subsequent distributions shall be paid in the manner specified.

5. Termination Without Cause. Notwithstanding anything to the contrary contained
herein, it is agreed by the parties hereto that the Company may at any time and
for any reason terminate this Agreement and Executive’s employment by the
Company by action of the Board of Directors. Such termination shall be effective
immediately upon the giving of notice to Executive from the Company, and all
benefits provided by the Company hereunder to Executive shall thereupon cease,
except as provided in this Paragraph. In the event of such termination, upon the
delivery to the Company by the Executive of a waiver and release in
substantially the form of Exhibit “A” to this Agreement, and Executive’s
compliance with the terms thereof, Executive shall continue to be paid
Executive’s salary at the rate in effect as of the date of termination, for the
lesser of the remainder of the Term or a period of twelve (12) months. In
addition, Executive shall be entitled to the pro rata portion of any bonus
earned for the partial year served until the date of termination, to be paid as
soon as practicable after completion of the audit of the Company’s financial
statements for that year. Such action shall not be construed as a breach of this
Agreement, and upon payment of the benefits stated above, the Company shall have
no further liability or obligation to Executive, except as specified in
Paragraph F.7 herein.

6. Golden Parachute Limitation. Severance compensation under Paragraph F. 4 or
F.5 hereof will be reduced as provided below to avoid the penalties imposed on
“parachute payments” under the Code.

(a) If the present value of all Executive’s severance compensation provided by
the Company under Paragraph F.4 or F.5 hereof and outside this Agreement is high
enough to cause any such payment to be a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then one or more of such payments will be
reduced by the minimum amount required to prevent the severance compensation
under this Agreement from being a “parachute payment.”

(b) Executive may direct the Company regarding the order of reducing severance
compensation and other payments from the Company to comply with this Paragraph
F.6.

 

5



--------------------------------------------------------------------------------

7. Effect of Termination. In the event of the termination of this Agreement for
any reason, Executive shall be entitled to the salary earned by Executive prior
to the date of termination as provided for in this Agreement computed pro rata
up to and including that date; but Executive shall be entitled to no further
compensation after the date of termination, except as provided in Paragraph F.4
and F.5 above. Executive further agrees that in the event of termination for any
reason, he shall resign from the Boards of Directors of Center Financial and the
Bank on the effective date of the termination of this Agreement. Notwithstanding
the foregoing, however, in the event this Agreement is terminated due to
non-renewal, Executive shall be entitled to his bonus earned for the 2009 fiscal
year, to be paid as soon as practicable after completion of the audit of the
Company’s financial statements for that year.

G. GENERAL PROVISIONS

1. Trade Secrets. During the Term, Executive will have access to and will become
acquainted with what Executive and the Company acknowledge are trade secrets, to
wit, knowledge or data concerning the Company, including its operations and
methods of doing business, and the identity of customers of the Company,
including knowledge of their financial condition and their financial needs.
Executive shall execute a Confidentiality Agreement in substantially the form of
the Confidentiality Agreement attached hereto as Exhibit “B” concurrently with
Executive’s execution of this Agreement. Executive acknowledges that a breach of
the Confidentiality Agreement shall constitute a material breach of this
Agreement as defined in Paragraph F.1 herein.

2. Indemnification. To the extent permitted by law, applicable statutes and the
Bylaws or resolutions of the Bank and Center Financial as in effect from time to
time, the Company shall indemnify Executive against liability or loss arising
out of Executive’s actual or asserted misfeasance or non-feasance in the
performance of Executive’s duties or out of any actual or asserted wrongful act
against, or by, the Company including but not limited to judgments, fines,
settlements and expenses incurred in the defense of actions, proceedings and
appeals therefrom. However, the Company shall have no duty to indemnify
Executive with respect to any claim, issue or matter as to which Executive has
been adjudged to be liable to the Company in the performance of his duties,
unless and only to the extent that the court or arbitrator in which or in front
of which such action was brought shall determine upon application that, in view
of all of the circumstances of the case, Executive is fairly and reasonably
entitled to indemnification for the expenses which such court or arbitrator
shall determine. The Company shall endeavor to keep in force Directors and
Officers Liability Insurance to indemnify and insure the Company and Executive
from and against the aforesaid liabilities. The provisions of this paragraph
shall apply to the estate, executor, administrator, heirs, legatees or devisees
of Executive.

3. Return of Documents. Executive expressly agrees that all manuals, documents,
files, reports, studies, instruments or other materials used and/or developed by
Executive during the Term are solely the property of the Company, and that
Executive has no right, title or interest therein. Upon termination of this
Agreement, Executive or Executive’s representative shall promptly deliver
possession of all of said property to the Company in good condition.

 

6



--------------------------------------------------------------------------------

4. Arbitration. Any claim or controversy between the parties which the parties
are unable to resolve themselves, including any claim arising out of Executive’s
employment or the termination of that employment, and including any claim
arising out of, connected with, or related to the formation, interpretation,
performance or breach of any provision of this Agreement, and any claim or
dispute as to whether a claim is subject to arbitration, shall be submitted to
and resolved exclusively by final and binding arbitration pursuant to the terms
of a Mutual Agreement to Arbitrate Claims which Executive and Company shall
execute concurrently herewith and which is attached hereto as Exhibit “C.”

5. Notices. All notices, demands or other communications hereunder shall be in
writing and shall be delivered in person (professional courier acceptable); or
by United States mail, certified or registered, postage prepaid, with return
receipt requested; or by facsimile transmission; or otherwise actually
delivered, to the addresses for the parties appearing at the inception of this
Agreement. The persons or addresses to which mailings or deliveries shall be
made may change from time to time by notice given pursuant to the provisions of
this Paragraph G.5. Any notice, demand or other communication given pursuant to
this Agreement shall be deemed to have been given on the date actually
delivered, if delivered in person, three days following the date mailed, if
delivered by U.S. mail, or upon written confirmation of transmission, if
delivered by facsimile.

6. Review by Counsel. Executive represents and warrants to the Company that he
has had this Agreement reviewed by independent legal counsel of his choice, or
if he has not, that he has had the opportunity to do so, and hereby waives any
claim, objection or defense on the grounds that this Agreement has not been
reviewed by legal counsel of his choice.

7. California Law. The laws of the State of California and, where applicable,
the rules and regulations of the California Department of Financial
Institutions, the Federal Deposit Insurance Corporation, the Federal Reserve
Board or any other regulatory agency or governmental authority having
jurisdiction over Center Financial or the Bank, shall govern the validity,
interpretation, construction and effect of Agreement.

8. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience only and are not a part of this Agreement and shall not be
used in construing it.

9. Invalid Provisions. Should any provision of this Agreement for any reason be
declared invalid, void, or unenforceable by a court of competent jurisdiction,
the validity and binding effect of any remaining portion shall not be affected,
and the remaining portions of this Agreement shall remain in full force and
effect as if this Agreement had been executed with said provision eliminated.

10. Entire Agreement. This Agreement contains the entire agreement of the
parties. It supersedes any and all other agreements, either oral or in writing,
between the parties hereto with respect to the employment of Executive by the
Company, with the exception of the salary continuation and stock option
agreements referred to herein. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding. This Agreement may not be
modified or amended by oral agreement, but only by an agreement in writing
signed by the Company, the Bank and Executive.

 

7



--------------------------------------------------------------------------------

11. Receipt of Agreement. Each of the parties hereto acknowledges that he has
read this Agreement in its entirety and does hereby acknowledge receipt of a
fully executed copy thereof. A fully executed copy shall be an original for all
purposes, and is a duplicate original.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  CENTER FINANCIAL CORPORATION

Dated: January 29, 2007

 

By:

 

/s/ Peter Y. S. Kim

   

Peter Y. S. Kim

Chairman of the Board

  CENTER BANK

Dated: January 29, 2007

 

By:

 

/s/ Peter Y. S. Kim

   

Peter Y. S. Kim

Chairman of the Board

Dated: January 29, 2007

   

/s/ Jae Whan Yoo

   

Jae Whan Yoo

 

8



--------------------------------------------------------------------------------

WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between Center Financial Corporation and Center Bank, and any subsidiaries,
affiliates and successors-in-interest (collectively, the “Company”); and Jae
Whan Yoo (“Executive”).

RECITALS

A. Executive and the Company previously entered into an Employment Agreement
effective January 16, 2007 (the “Employment Agreement”).

B. A condition precedent to certain of the Company’s obligations under
Paragraphs F.4 and F.5 of the Employment Agreement is the execution of this
Waiver Agreement and compliance with its conditions.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:

RELEASE

Executive does hereby release and forever discharge the Company and its past and
present officers, directors, agents, servants, employees and attorneys, from any
and all claims, debts, accounts reckonings, obligations, costs, and causes of
action, of every kind and nature whatsoever, whether known or unknown, suspected
or unsuspected, including but not limited to any claims arising out of the
Employment Agreement or the termination of same, that Executive now owns or
holds, or at any time heretofore had, owned, or held, or could, shall or may own
or hold to the date hereof.

Executive acknowledges and agrees that the release set forth in this paragraph
includes, without limiting its general nature, any such claims which arise out
of or are related to his employment or the ending of that employment, including,
for example, any and all claims arising out of the Employment Agreement and/or
the termination of same; any and all claims for wrongful termination (in
violation of any public policy or otherwise), and any and all claims for
discrimination and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, age claims under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefits Protection Act of 1990, the Employee Retirement Income Security Act of
1974, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Wage Orders, the Equal Pay Act, the Americans With Disabilities
Act, the Rehabilitation Act of 1973, the Racketeer Influenced and Corrupt
Organizations Act, the Financial Reform Recovery and Enforcement Act of 1989,
and/or Section 1981 of Title 42 of the United State Code.

Executive further acknowledges that he is familiar with the provisions of
California Civil Code Section 1542 and expressly waives and relinquishes any and
all rights or benefits Executive may have under said Section 1542, to the full
extent permitted by law. Said Section states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Exhibit “A”



--------------------------------------------------------------------------------

REPRESENTATIONS OF EXECUTIVE

Executive represents and agrees that, prior to the execution of this Waiver
Agreement, Executive has had the opportunity to discuss the terms of this Waiver
Agreement with legal counsel of Executive’s choosing.

Executive affirms that no promise or inducement was made to cause Executive to
enter into this Waiver Agreement other than the inducements provided in the
Employment Agreement. Executive further confirms that Executive has not relied
upon any other statement or representation by anyone other than what is in this
Waiver Agreement as a basis for Executive’s agreement to enter into it.

MISCELLANEOUS

Except for the Employment Agreement and any other employee benefit plans
expressly referred to in the Employment Agreement as continuing following
Executive’s termination of employment with the Company, this Waiver Agreement
sets forth the entire agreement between Executive and the Company, and shall be
binding on both party’s heirs, representatives and successors. This Waiver
Agreement shall be construed under the laws of the State of California, both
procedurally and substantively. If any portion of this Waiver Agreement is found
to be illegal or unenforceable, such action shall not affect the validity or
enforceability of the remaining paragraphs or subparagraphs of this Waiver
Agreement.

Executive acknowledges that he has been advised that he has twenty-one (21) days
to consider this Waiver Agreement, and that he was informed that he has the
right to consult with counsel regarding this Waiver Agreement. To the extent
Executive has taken less than twenty-one (21) days to consider this Waiver
Agreement, Executive acknowledges that he has had sufficient time to consider
the Waiver Agreement and to consult with counsel, and that he does not desire
additional time.

Executive further acknowledges that he has been advised that this Waiver
Agreement is revocable by Executive for a period of seven (7) days following
Executive’s execution of this Waiver Agreement. The revocation by Executive of
this Waiver Agreement must be in writing, must specifically revoke this Waiver
Agreement and must be received by the Company prior to the eighth (8th) day
following the execution of this Waiver Agreement by Executive. This Waiver
Agreement becomes effective, enforceable and irrevocable on the eighth (8th) day
following Executive’s execution of the Waiver Agreement. No payment will be made
to the undersigned until such date.

 

A-2



--------------------------------------------------------------------------------

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enters into it with the intent to be bound hereby.

 

       CENTER FINANCIAL CORPORATION Dated:  

 

            By:  

 

        

 

         Chairman of the Board        CENTER BANK Dated:  

 

     By:  

 

        

 

         Chairman of the Board          Dated:  

 

    

 

       Jae Whan Yoo I received a copy of this Waiver Agreement on
                    , 200    .         

 

       Jae Whan Yoo

 

A-3



--------------------------------------------------------------------------------

CONFIDENTIALITY AGREEMENT

As an employee of Center Bank and/or Center Financial Corporation (collectively
the “Company”), I understand that the business in which the Company is engaged
is highly competitive and that I will be given access to and become acquainted
with Confidential Information (as defined below). I also understand that
maintaining the confidentiality of all such information is critically important
to the Company. Therefore, in consideration of my employment or continued
employment with the Company, I agree as follows:

1. “Confidential Information” Defined. Confidential Information includes but is
not limited to any and all information disclosed to or known by me as a
consequence of my employment with the Company which is not generally known
outside the Company about the Company’s business. Such information includes,
without limitation, information about its Customers (as defined in Paragraph 2),
Customer identities, Customer accounts, Customer information, Customer financial
needs, Customer reports and Customer finances, the Company’s marketing and sales
strategies and plans, financial and personal information about the Company
personnel, finances, its operations, employees, accounting and audit practices,
billing rates and methods, and any and all information entrusted to the Company
in confidence by third parties, and any and all information defined as “Trade
Secrets” under the Uniform Trade Secrets Act. Confidential Information may be
contained in written materials, in verbal communications, in my unwritten
knowledge and in the unwritten knowledge of other employees, and/or in any other
tangible medium of expression. Confidential Information includes any such
information which is obtained from the Company’s subsidiaries, affiliates and/or
its Customers or employees.

2. “Customer” Defined. As used throughout this Confidentiality Agreement,
“Customer” includes: (1) anyone who has been a Customer of the Company since I
joined the Company or who becomes a Customer of the Company during the period of
time during which I am employed by the Company, and (2) any prospective Customer
to whom the Company has made a proposal (or similar offering of services) within
a period of six (6) months prior to the termination of my employment at the
Company.

3. No Disclosure. I agree to hold in strictest confidence and not to disclose to
any business, firm, entity or person, either directly or indirectly, any and all
Confidential Information as defined in Paragraph 1. I agree that all such
Confidential Information is trade secret and is and shall remain the property of
the Company. By way of example but not limitation, such Confidential Information
shall not be used by me for any purpose not related to the business interests of
the Company, nor shall I disclose any such information for reasons not related
to the business interests of the Company, even in the course of casual
discussions, to any person or entity, whether during the term of my employment
at the Company or thereafter. If at any time I become aware of any unauthorized
use, disclosure or communication of such Confidential Information, I agree to
immediately inform management of the Company of such use, disclosure or
communication. The terms of this paragraph are in addition to, and not in lieu
of, any common law, statutory, contractual or other obligations that I may have.

4. No Solicitation of Employees. I agree that, during my employment I have been
provided with trade secret information about the Company employees. Such
information includes, but is not limited to, information as to their
qualifications, job duties, salaries,

 

Exhibit “B”



--------------------------------------------------------------------------------

performance history and the marketing opportunities these employees present for
a firm such as the Company. I agree that that for a period of one (1) year after
the termination of my employment, whether voluntary or involuntary, I will not
solicit, entice, encourage, attempt or cause, directly or indirectly, any
employee to leave the employment of the Company using any Confidential
Information which I have received while employed at the Company.

5. No Solicitation of Customers. I agree that during my employment by the
Company, I have been provided with trade secret information about Customers of
the Company. Such information includes but is not limited to information about
Customer identities, Customer accounts, Customer accountancy history, Customer
financial needs, Customer reports and Customer finances. I agree that for a
period of one (1) year after the termination of my employment, whether voluntary
or involuntary, I will not solicit or attempt to solicit, either for myself or
for any other person, firm or corporation, any of the Company’s Customers using
any Confidential Information which I have received while employed at the
Company.

6. No Removal of Confidential Information. I agree that I shall not remove,
reproduce, summarize or copy any Confidential Information except as expressly
required by the Company in order to enable me to perform my duties. I agree to
return immediately to the Company all Confidential Information in my possession
or control, including duplicates, when I leave its employ or whenever management
may otherwise require that such Confidential Information be returned.

7. Injunctive Relief. I acknowledge that this Confidentiality Agreement is
necessary and reasonable to protect the Company’ Confidential Information and
good will and, further, that a breach or threatened breach of any provision of
this Confidentiality Agreement by me or at my direction will cause great and
irreparable harm to the Company for which it shall have no adequate remedy at
law. Therefore, in addition to any other rights and remedies the Company may
have, I agree that the Company, shall be entitled to obtain injunctive and other
equitable relief to prevent a breach or continued breach of this Confidentiality
Agreement. I acknowledge that this Confidentiality Agreement shall be
specifically enforceable in accordance with its terms. I further acknowledge
that any breach of any of the terms and conditions of this Confidentiality
Agreement while I am employed by the Company may result in the immediate
termination of my employment.

8. Effective Date. I understand that this Confidentiality Agreement is effective
as of the date I first acquired knowledge of any Confidential Information.

9. Survival of Agreement. The ending of my employment with the Company, for
whatever reason, shall not affect the Company’s rights or my obligations under
this Confidentiality Agreement, all of which shall survive the ending of my
employment with the Company.

10. Modification of Agreement. This Confidentiality Agreement may only be
modified by a writing signed by me and the Chairman of the Board of the Company.

 

B-2



--------------------------------------------------------------------------------

11. Severability. If for any reason any provision of this Confidentiality
Agreement is adjudged by a court of competent jurisdiction or by an arbitrator
to be unenforceable, such adjudication shall in no way affect any other
provision of this Confidentiality Agreement or the validity or enforcement of
the remainder of the Confidentiality Agreement, and the provision affected shall
be curtailed only to the extent necessary to bring it within the applicable
requirements of the law.

12. Governing Law and Arbitration. This Confidentiality Agreement shall be
construed in accordance with and governed by the laws of the State of
California. Any dispute regarding this Agreement or a breach thereof shall be
subject to mandatory final and binding arbitration in Los Angeles County
according to the rules of the American Arbitration Association, and pursuant to
the terms of a Mutual Agreement to Arbitrate Claims which has been executed
between me and the Company prior to or concurrently herewith. The arbitrator
shall have the authority to order injunctive and/or other equitable relief.

13. Costs and Attorneys’ Fees. In the event that either party to the
Confidentiality Agreement files a claim for arbitration, to enforce the terms
hereof or to declare a party’s rights hereunder, the prevailing party in such
action shall be entitled to an award of costs and reasonable attorney’s fees, to
be paid by the losing party in such amount as may be determined by the
arbitrator having jurisdiction in such action.

14. Acknowledgment of Reading. I acknowledge, represent and warrant to the
Company that I have received a copy of this Confidentiality Agreement, that I
have read and understood this Confidentiality Agreement, that I have had the
opportunity to seek the advice of legal counsel before signing this
Confidentiality Agreement and that I have either sought such counsel or have
voluntarily decided not to do so.

I UNDERSTAND THIS AGREEMENT AND AGREE TO ABIDE BY ALL OF ITS TERMS.

 

Dated: January 29, 2007

  

/s/ Jae Whan Yoo

   Jae Whan Yoo

 

B-3



--------------------------------------------------------------------------------

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

I recognize that differences may arise between Center Bank and/or Center
Financial Corporation (collectively the “Company”) and me during or after my
employment with the Company and that those differences may or may not be related
to my employment. I understand and agree that by entering into this Mutual
Agreement to Arbitrate Claims (the “Agreement”) both the Company and I
anticipate gaining the benefits of the speedy, impartial dispute resolution
procedure offered by arbitration.

I understand that any reference in this Agreement to the Company will be a
reference to the Company and all of its past and present partners, officers,
directors and employees and the Company; all subsidiary and affiliate entities,
all benefit plans, the benefit plans’ sponsors, fiduciaries, administrators,
affiliates and all successors and assigns of any of them.

1. Claims Covered by this Agreement. The Company and I agree to resolve, by
arbitration, to the fullest extent permitted by law, all claims or
controversies, except as excluded in paragraph 2 below, involving the Company
and any of its past or present owners, partners, officers, employees or agents,
whether or not those claims or controversies arise out of my employment with the
Company or the termination of my employment (“Claims”). The Claims covered by
this Agreement include, but are not limited to, claims for wages, bonuses,
commissions or any other form of compensation; claims for breach of any
contract, express or implied; tort claims; claims for discrimination or
harassment, including but not limited to discrimination or harassment based on
race, sex, religion, national origin, age, marital status, physical or mental
disability, medical condition or sexual orientation; claims for benefits, except
as excluded in the following paragraph; and all claims for violation by either
the Company or me of any federal, state or other governmental law, statute,
ordinance, Executive Order or regulation.

2. Claims not Covered by the Agreement. This Agreement does not apply to or
cover claims by me for workers’ compensation benefits or unemployment
compensation benefits; claims based upon an employee pension or benefit plan,
the terms of which contain an arbitration or other dispute resolution procedure,
in which case the provisions of such plan shall control.

3. Required Notice of Claim. If either the Company or I has a dispute which we
wish to resolve, written notice of the dispute must be given to the other party
within the applicable statute of limitations period on which the claim is based;
otherwise, the claim shall be void and deemed waived. Written notice to the
Company shall be sent by certified or registered mail, return receipt requested,
to the attention of the President of the Company, 3435 Wilshire Boulevard, Los
Angeles, California 90010. Written notice to me shall be sent by certified or
registered mail, return receipt requested, to the last address recorded in my
personnel file. The written notice must identify and describe the nature of all
claims asserted, the facts upon which such claims are based, the amount in
controversy and the remedy sought.

4. Arbitration Procedures. The Company and I agree that, except as provided in
this Agreement, any arbitration shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) before an arbitrator who is a retired judge (the
“Arbitrator”). The arbitration shall take place in or near the city in which I
am or was last employed by the Company.

The Arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted. The Arbitrator shall determine which rules
of evidence shall apply. The Arbitrator, and not any federal, state or local
court or agency, shall have exclusive authority to resolve any dispute relating
to the interpretation, applicability, enforceability or formation of this
agreement, including but not limited to any claim that all or any part of this
Agreement is void or voidable. The arbitrator’s decision shall be final and
binding upon the parties, except as provided in this agreement.

The Arbitrator shall have the authority to order such discovery as the
Arbitrator deems necessary for either party to effectively vindicate the
parties’ respective statutory rights. The Arbitrator shall have the jurisdiction
to hear and rule on pre-hearing disputes and is authorized to hold pre-hearing
conferences by telephone or in person as the Arbitrator deems necessary. The
Arbitrator shall have the authority to entertain a motion to dismiss and/or a
motion for summary judgment by any party and shall apply the standards governing
such motions under the applicable rules of civil procedure.

 

Exhibit “C”



--------------------------------------------------------------------------------

Either the Company or I, upon our request at the close of the hearing, shall be
permitted to file a post-hearing brief. The time for the filing of any such
brief shall be set by the Arbitrator.

Either the Company or I may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement and to enforce an
arbitration award. Except as otherwise provided in this Agreement, both the
Company and I agree that neither of us shall initiate nor prosecute any lawsuit
or administrative action (other than an administrative charge of discrimination)
in any way related to any claim covered by this Agreement.

The Arbitrator shall render a written award and opinion in the form typically
rendered in labor arbitrations. The award shall specify the reasons for the
decision.

The Arbitrator’s remedial authority shall be no greater nor less than that which
is available under the statutory or common law theory asserted. The decision of
an Arbitrator on any claim submitted to arbitration as provided in this
Agreement shall be final and binding upon the Company and me.

5. Arbitration Fees and Costs. The Company shall pay the fees of the arbitrator.
Both the Company and I shall pay our own costs and attorneys’ fees, if any.
However, if any party prevails on a statutory claim that affords attorneys’ fees
to the prevailing party, or if there is a written employment agreement providing
for attorneys’ fees, the Arbitrator may award reasonable fees to the prevailing
party.

6. Interstate Commerce. I understand and agree that the Company is engaged in
transactions involving interstate commerce and that my employment involves such
commerce.

7. Requirements for Modification or Revocation. This Agreement can only be
revoked or modified by a writing signed by the President of the Company and me
which specifically states an intent by both of us to revoke or modify this
Agreement.

8. Sole and Entire Agreement. This is the complete agreement between the Company
and me on the subject of the arbitration of disputes (except for any arbitration
agreement in connection with any pension or benefit plan). This Agreement
supersedes any prior or contemporaneous oral or written understanding on the
subject. Neither the Company nor I is relying on any representations, oral or
written, on the subject of the effect, enforceability or meaning of this
Agreement except as specifically set forth in this Agreement.

9. Construction. If any provision of this Agreement is determined to be void or
otherwise unenforceable, in whole or in part, such determination shall not
affect the validity of the remainder of this Agreement.

10. Consideration. The promises by the Company and by me to arbitrate claims,
rather than to litigate them, provide consideration for each other.

11. Survival of Provisions. This Agreement to arbitrate shall survive the
termination of my employment and shall apply to any Claims whether they arise or
are made during or after the ending of my employment or other relationship with
the Company.

 

C-2



--------------------------------------------------------------------------------

The Company and I acknowledge that we have both carefully read this Agreement,
that all understandings between me and the Company relating to the subject
matter of arbitration are contained in it, that our respective signatures on
this Agreement mean that both the Company and I are giving up our rights to a
jury trial and to a trial in a court of law, and that we have both entered into
this Agreement voluntarily and not in reliance on any premises or
representations other than those contained in this Agreement. The Company and I
further acknowledge that we have had an opportunity to discuss this Agreement
with attorneys of our choice prior to signing it and we have used that
opportunity to the extent we wish to do so.

The undersigned have signed this Agreement as of the date below.

 

CENTER BANK

By:

 

/s/ Peter Y.S. Kim

Its: Chairman of the Board

Date: January 29, 2007

CENTER FINANCIAL CORPORATION

By:

 

/s/ Peter Y.S. Kim

Its: Chairman of the Board

Date: January 29, 2007

EMPLOYEE

/s/ Jae Whan Yoo

Signature of Employee

Jae Whan Yoo

Print Name of Employee

Date: January 29, 2007

 

C-3